Citation Nr: 1502445	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  11-30 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral pes cavus (claimed as a bilateral foot condition).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was previously before the Board in May 2014 and remanded for additional development.  The case has been returned to the Board for further appellate consideration.

As noted in the May 2014 Board decision, the issues of entitlement to service connection for: migraines, cerumen impaction with hemorrhaging, and aggravation of spina bifida occulta have been raised by the Veteran's representative in the September 2013 Informal Hearing Presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The medical evidence of record establishes that the Veteran's bilateral pes cavus clearly and unmistakably preexisted his active service.
 
2.  The medical evidence of record establishes that the Veteran's bilateral pes cavus clearly and unmistakably was not aggravated by his active service.

3.  The Veteran denied hearing loss at service separation, and he experienced post service noise exposure.  

4.  The most probative VA medical opinion concluded it was less likely than not the Veteran's hearing loss was due to military noise exposure.   

CONCLUSIONS OF LAW

1.  Bilateral pes cavus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).

2.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

In this decision, the Board grants service connection for bilateral hearing loss.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, a June 2010 letter, sent prior to the initial unfavorable decision issued in October 2010 advised the Veteran of the evidence and information necessary to substantiate her service connection claim and establish a disability rating and effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

Next, VA has a duty to assist the Veteran in the development of her claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA and private treatment, and VA examination reports.

In May 2014, the Board remanded the Veteran's claim in order to obtain an additional VA examination, and a medical opinion.  This was accomplished in October 2014, substantially complying with the Board's May 2014 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). 

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection Claims

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

A.  Pes Cavus

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence 1) that the disability existed prior to service, and 2) was not aggravated by service, will rebut the presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In this regard, it has been held that a pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Initially, the Board acknowledges that the Veteran currently has pes cavus.  August 2010 and October 2014 VA examinations show a diagnosis of pes cavus.   

However, the Board finds that clear and unmistakable evidence shows that the Veteran's pes cavus pre-existed service and was not aggravated in service.  

In this regard, the record shows that the Veteran advised  his feet were sore after exertion, when reporting his medical history at his pre-induction examination.  Although no abnormalities were noted when examined at service entrance, the next month (October 1969), he was seen for foot complaints, and records dated the first week of November 1969 reveal the formal finding of pes cavus.  Notation of this deformity so soon after entering service, with no evidence of pertinent antecedent in-service disease or injury permits the conclusion that it pre-existed service.  38 C.F.R. § 3.303.  Furthermore, VA examiners in August 2013 and October 2014, both concluded it existed prior to service, noting it is a congenital disability, and that the complaints noted in the service records were consistent with it.  The October 2014 examiner, who formally diagnosed the condition as Charcot-Marie-Tooth disease with bilateral pes cavus, also noted that this condition would not have developed so soon after entering service, as further support for the conclusion it existed prior to service.  There is no medical opinion contradicting this conclusion.  Accordingly, the Board finds that the disability at issue clearly and unmistakably existed prior to service.  

The Board also finds that clear and unmistakable evidence shows that the Veteran's bilateral pes cavus was not aggravated by his active service.  The October 2010, August 2013 and October 2014 VA examiners all concluded the disability was not aggravated by service, with the 2014 examiner particularly noting that the in-service complaints were typical of the disease progression.  The only countering medical evidence is a comment in a May 2013 report from a VA physician who observed that over exertion can worsen the disability, and assuming this occurred in service, he considered it likely the condition was "aggravated by service."  However, since this person's opinion was based on speculation, when the Veteran's actual service records were available (which were considered by the 2014 examiner) and his opinion did not contemplate the normal progression of the disability, the Board does not consider it as probative as the examiner's opinion that contemplated the actual in-service complaints, and which considered the natural progression of the disability.  Thus, the Board considers the evidence establishes the Veteran's disability clearly and unmistakably was not aggravated by service.  

In regard to the Veteran's statements that his pes cavus was incurred or aggravated by his active service, he is not competent to offer an opinion as to etiology or aggravation.   Determining whether a particular disability was caused or aggravated by service requires medical training and expertise that the Veteran lacks.  Accordingly, the Board finds that he is not competent to offer these statements, and they will not be considered for this purpose. 

Therefore, the Board finds clear and unmistakable evidence that the Veteran's pes cavus existed prior to service, and did not increase in severity beyond its natural progression in service.  Accordingly, a basis for establishing service connection has not been presented.  

B.  Hearing Loss

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).

In addition, under case law, VA recognizes that normal thresholds for hearing under the applicable range of frequencies is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss, although not necessarily a hearing disability for VA purposes.  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).

The Court of Appeals for Veterans Claims has held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service, if evidence is received showing that a current disability is causally related to service.  Id. at 159.  

The Veteran reported that while in service he worked as a truck driver and carried ammunition for helicopters.  He reported noise exposure from helicopters shooting at targets and gunfire.  A review of the service treatment records show that the only audiogram performed in service was in July 1969 audiogram, the results of which are unclear.  However, when reporting his medical history at service separation, the Veteran denied ever experiencing hearing loss.  

The September 2010 VA examination showed that the Veteran's bilateral hearing loss meets the threshold for a hearing disability under 38 C.F.R. § 3.385, but the examiner concluded it was less likely than not that the Veteran's hearing loss was due to military noise exposure, pointing to the Veteran's post service noise exposure as a machinist for 10 years, and a semi-truck driver, as well as the fact that the Veteran denied experiencing hearing loss when separating from service, (from which it is reasonably concluded the examiner considered that had hearing loss been associated with in-service noise exposure, it would have manifested contemporaneous with that exposure, and thus reported by the Veteran.)  

Although an August 2013 VA examiner expressed the view that the Veteran's hearing loss was at least as likely as not caused by or a result of military noise exposure, because this examiner did not address the implication of post service noise exposure or the Veteran's report he did not have hearing loss in service, this opinion is of lesser probative value than the 2010 opinion that did address these factors.  

An additional VA examination was conducted in November 2014 in compliance with the May 2014 remand directives.  At the November 2014 examination, testing was discontinued due to unreliability of the results.  The examiner determined that, because reliable results could not be obtained, the presence or absence of hearing loss could not be confirmed and therefore it would be mere speculation to opine on the etiology of any hearing loss.

For his part, the Veteran is not competent to offer an opinion as to whether his hearing loss is due to service, as he does not possess the medical expertise to render a probative opinion on that subject.  Thus, as the greater weight of the evidence is against the claim, a basis to establish service connection has not been presented.  




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral pes cavus is denied.

Service connection for bilateral hearing loss is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


